DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Oath/Declaration
The Oath/Declaration submitted on 11/04/2020 is noted by the Examiner.
Drawings
The drawings are objected to because:
New Line Drawings are required to replace the photographs pictures in Fig. 2 and Fig. 4, along with the number associated with each element in both Figs. to fully understand the relationship between the elements as described in claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
Claim 1, claim line 5: replace “wherein the apparatus is configured in such a manner that” with — wherein the apparatus is configured 
Claim 10, claim line 6: replace “applying a gas pressure into the chamber in such a manner that” with — applying a gas pressure into the chamber .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manaham, SR [herein after Manahan] (US 5,641,912).
Regarding claim 1, Manahan discloses an apparatus for evaluating high-temperature creep behavior of metals, the apparatus comprising a chamber (104) configured to fix a metal sample (136)  in an inner space sealed from an external environment (Fig. 5), and comprising, at a lower portion (bottom 
    PNG
    media_image1.png
    580
    734
    media_image1.png
    Greyscale
of 104), a metal tube (101) stretchable in a length direction by a pressure of a gas (Col. 7, lines 44-16), wherein the apparatus is configured in such a manner that a load received by the chamber (104) in the length direction due to the pressure of the gas injected into the chamber (104) is applied to the metal sample (136; see claim 1).   
Regarding claim 2, Manahan further discloses the metal tube (101) being stretched in the length direction and an upper portion (top of 104) of the chamber (104) is pushed upward due to the pressure of the gas to deform the metal sample (136).   
Regarding claim 3, Manahan further discloses a heater (122) for controlling a temperature of the metal sample (104) by heating (122) an outside of the chamber (Col. 5, lines 59-63) near the metal sample (104), wherein the metal tube (104) is provided at the lower portion (bottom of 104) of the chamber (104) spaced downward from the heater (122). 
Regarding claim 4, Manahan further discloses an upper load transmission shaft (103) attached to an inner top surface (Fig. 5) of the chamber (104) and extending in a downward direction (Fig. 2); and a lower load transmission shaft (102) attached to an inner bottom surface (Fig. 5) of the chamber (104) and extending in an upward direction (Fig. 2), wherein the metal sample (104) is connected and fixed to the upper and lower load transmission shafts (102 & 103). 
Regarding claim 5, Manahan further discloses the upper portion (top of 104) of the chamber (104) is pushed upward due to the pressure of the gas injected into the chamber (104) and a tensile load (135) is applied through the upper and lower load transmission shafts (102 & 103) to the metal sample (136) to deform the metal sample (104), the upper and lower load transmission shafts (102)  do not protrude from the chamber (104) and are located in the chamber (104) to maintain a sealed state of the chamber (104).  
Regarding claim 6, Manahan further discloses a linear variable differential transformer (LVDT) (123) connected to the top outside surface of the main chamber (104) to measure strain of the metal sample (136) in real time (Fig. 2); and a load cell (114) connected to the lower load transmission shaft (102) to measure a tensile load applied to the metal sample (136, Fig. 5).   
Regarding claim 7, Manahan further discloses a gas supplier (133) for injecting the gas into the chamber (104, Col. 5, lines 42-43), wherein the gas supplier (133) additionally supplies the gas into the chamber (104) to compensate for a reduction in pressure due to an increase in internal volume of the chamber (104) when the upper portion (top of 104) of the chamber (104) is pushed upward (Col. 5, lines 42-46).
Regarding claim 8, Manahan further discloses the metal tube (101) comprises a bellows comprising a plurality of folds (Fig. 5). 
Regarding claim 9, Manahan further discloses a temperature controller attached to a surface of or located adjacent to the metal sample (136) to measure and control a temperature of the metal sample (136) in real time.   
Regarding claim 10, Manahan discloses a method of evaluating high-temperature creep behavior of metals, the method comprising: a first step for preparing a sealed chamber (104) comprising a metal tube (101) stretchable in a length direction by a pressure of a gas (Col. 2, lines 44-48) a second step for mounting and fixing a metal sample (136) in the chamber (Col. 2, lines 57-59); and a third step for applying a gas pressure into the chamber (104) in such a manner that a load received when the chamber (104) is stretched in the length direction due to the gas pressure is transmitted to the metal sample (136) to cause tensile strain of the metal sample (136), wherein a pressure of the chamber (104) is constantly maintained in a completely sealed state during the third step (Col. 2, lines 59-62).  
Regarding claim 11, Manahan further discloses a step for additionally supplying the gas into the chamber (104) to compensate for a reduction in pressure due to an increase in internal volume of the chamber (104) when the chamber (104) is stretched in the length direction during the third step (Col. 4, lines 41-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855